DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 7 March 2022, claim(s) 1, 3-5, 12-16, 19, and 20 is/are amended per Applicant’s request. Claim(s) 6 is/are cancelled. Claim(s) 21 is/are new. Therefore, claims 1-21 are presently pending in the application, of which, claim(s) 1, 19, and 20 is/are presented in independent form.

No IDS has been received. 

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection to the specification is withdrawn in view of the amendments to the specification.

The previously raised 101 rejection of claims 1-19 is withdrawn in view of the amendments to the claims. Further the applicant has authorized an examiner’s amendment to amend claim 20 to claim only a non-transitory carrier medium, which makes that claim also patent-eligible under 35 USC 101. See Kappos, Subject Matter Eligibility of Computer Readable Media, memoranda, signed 26 January 2010, retrievable at <URL: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf>.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Heck (Reg. No. 51,795) on 4 May 2022.

The application has been amended as follows: 
In the claims:
20. (Currently Amended) One or more non-transitory computer-readable storage media comprising: 
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to receive a first set, the first set comprising a first plurality of elements of a first type; 
computer-executable instructions that, when executed, cause the computing system to receive a second set, the second set comprising a second plurality of elements of the first type;
computer-executable instructions that, when executed, cause the computing system to calculate one or more significance metric values for respective elements of first plurality of elements, wherein, for respective elements of the first plurality of elements, the significance metric value is calculated at least in part based on a degree to which a respective element of the first plurality of elements is used in a computing context;
computer-executable instructions that, when executed, cause the computing system to calculate one or more significance metric values for respective element of the second plurality of elements, wherein, for respective elements of the second plurality of elements, the significance metric value is calculated at least in part based on a degree to which a respective element of the second plurality of elements is used in a computing context; 
computer-executable instructions that, when executed, cause the computing system to receive a first blocking request for a first element of the first set, wherein the first blocking request comprises a request to identify a subset of the second plurality of elements to be used in a comparison with the first element; and 
computer-executable instructions that, when executed, cause the computing system to, based at least in part on a significance metric value for the first element and significance metric values for at least a portion of the second plurality of elements, determine a third set of candidate elements of the second plurality of elements as potential match candidates for the first element; and,
(1) computer-executable instructions that, when executed, cause the computing system to render for display on a user interface at least a portion of candidate elements of the third set of candidate elements of the second plurality of elements; or
(2) computer-executable instructions that, when executed, cause the computing system to create a schema mapping that maps the first element to a candidate element of the third set of candidate elements, wherein the schema mapping is useable to transfer data values for instances of the first element to instances of the candidate element; or
(3) computer-executable instructions that, when executed, cause the computing system to transfer data values of instances of the first element to instances of the candidate element.

Response to Arguments
Applicant’s arguments, see page 10, filed 7 March 2022, with respect to the rejections under 35 USC 101 and 102 have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165